Case: 13-15306   Date Filed: 06/24/2014   Page: 1 of 4


                                                     [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15306
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cv-00116-SCJ



JACK LINGE,

                                                            Plaintiff-Appellant,

                                  versus

STATE OF GEORGIA INC., et al.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 24, 2014)



Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-15306       Date Filed: 06/24/2014       Page: 2 of 4


       Jack Linge appeals from the district court’s sua sponte dismissal of his pro

se action against the “STATE OF GEORGIA INC., et al,” after the court found

that Linge’s complaint was frivolous under 28 U.S.C. § 1915(e)(2)(B) because,

under the Rooker-Feldman doctrine,1 it lacked subject matter jurisdiction to

consider the claims. Linge was convicted and sentenced in Georgia state court in

2011 for abandonment, based on his failure to pay child support. In his complaint,

which was filed in January 2013, Linge referred to himself as “Jack N.: Linge” and

argued that he was a sovereign citizen and the name “JACK LINGE” was a

“certified title” in which he had proprietary ownership. As a result, he argued that

he was not subject to the jurisdiction of Georgia state courts or Georgia law, and he

asked the district court to nullify the Georgia state court criminal proceedings,

conviction, and sentence, and to prevent Georgia from collecting child support

from him in the future. The district court dismissed his complaint, construing it to

name the State of Georgia as the sole defendant and determining that the

Rooker-Feldman doctrine barred the claim.

       On appeal, he reiterates the arguments brought in his complaint. 2 He claims

that he is a sovereign citizen and not a citizen of Georgia nor subject to any


       1
        The Rooker-Feldman doctrine is derived from Rooker v. Fid. Trust Co., 263 U.S. 413,
415-16 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476-82 (1983).
       2
         “Pro se pleadings are held to a less stringent standard than pleadings drafted by
attorneys and will, therefore, be liberally construed.” Boxer X v. Harris, 437 F.3d 1107, 1110
(11th Cir. 2006) (quotations omitted).
                                                2
              Case: 13-15306     Date Filed: 06/24/2014    Page: 3 of 4


government, and makes various other claims challenging the enforceability of his

Georgia state conviction. He states that the Rooker-Feldman doctrine applies only

to “unrebutted corporate ‘persons’” not protected by the Bill of Rights.

      “The Rooker-Feldman doctrine is jurisdictional.” Brown v. R.J. Reynolds

Tobacco Co., 611 F.3d 1324, 1330 (11th Cir. 2010). When the doctrine applies, it

“bars federal district courts from reviewing state court decisions.” Nicholson v.

Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). The Supreme Court has held that the

Rooker-Feldman doctrine is very narrow and applies only in “limited

circumstances.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

291 (2005). It applies only to bar “cases brought by state-court losers complaining

of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Id. at 284.

      The Rooker-Feldman doctrine also applies to federal claims that are

“inextricably intertwined” with a state-court judgment, unless the litigant “did not

have a reasonable opportunity to raise [the] federal claim in state proceedings.”

Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). “A claim is inextricably

intertwined if it would ‘effectively nullify’ the state-court judgment or it ‘succeeds

only to the extent that the state court wrongly decided the issues.’” Id. (citations

omitted).


                                           3
                  Case: 13-15306       Date Filed: 06/24/2014       Page: 4 of 4


       The district court did not err in determining that it lacked subject matter

jurisdiction over Linge’s claim or in dismissing the claim sua sponte as frivolous

pursuant to § 1915(e)(2)(B).3 The Rooker-Feldman doctrine barred Linge’s claim,

as he lost a Georgia state-court case, claimed injuries in this action based on the

state-court judgment, initiated this action after the state-court judgment was final,

and asked the district court to nullify the state-court judgment. Further, to the

extent that he more broadly argues that he is a sovereign citizen and is not subject

to the jurisdiction of Georgia state courts or Georgia laws, both we and the district

court lack jurisdiction to consider his claim because it is “wholly insubstantial and

frivolous.” See Blue Cross & Blue Shield of Ala. v. Sanders, 138 F.3d 1347, 1352

(11th Cir. 1998) (stating a federal court may dismiss a federal claim for lack of

subject matter jurisdiction if the claim is “wholly insubstantial and frivolous”).4

       AFFIRMED.




       3
           “We review de novo a district court’s conclusion that it lacks subject matter
jurisdiction.” Casale v. Tillman, 558 F.3d at 1260. A court must dismiss an action if it
“determines at any time that it lacks subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3).
       4
           Linge’s motion for initial hearing en banc is denied.
                                                  4